HPROB 35                                                                           Re pon and Order Terminating Supervision
(Reg 3/93)                                                                                  Prior to Ori ginal Expi ra ti on Date




                                     UNITED STATES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                      Crim. No. 4:17-CR-15-lH

RICKY EARL SIMMONS

        On May 20, 2016, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied w ith the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

Reviewed and approved,                                    I declare under penalty of perjury that the foregoing
                                                          is true and correct.


Isl Robert L. Thornton                                    Isl Jay Ke llum
Robert L. Thornton                                        Jay Kellum
Supervising U.S . Probation Officer                       U.S. Probation Officer
                                                          200 Williamsburg Pkwy, Unit 2
                                                          Jacksonvi lle, NC 28546-6762
                                                          Phone: 9 10-346-5109
                                                          Executed On: Jul y 18, 2019


                                               ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        20/_h:. day of ;fv7.Js r
